Citation Nr: 0702214	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to direct service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 1990 
and from January 1991 to April 1991.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Boise, Idaho (the RO).  The 
veteran's claims were adjudicated by the VA RO in Boise, 
Idaho even though the VA RO in Portland, Oregon has 
jurisdiction over the claims because the veteran is an 
employee of the Portland RO.

Procedural history

In a June 2003 rating decision, service connection was denied 
for bilateral hearing loss.  The veteran perfected an appeal 
of that denial.

The veteran initially filed a claim of entitlement to service 
connection for a left knee disability in June 1990.  That 
claim was ultimately denied in a July 1994 Board decision.  

In January 2003, the veteran applied to reopen his claim.  In 
an August 2003 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim of direct service connection for a 
left knee disability.  The veteran perfected an appeal of 
that denial.

The veteran and his spouse testified at a personal hearing 
which was held in July 2004 at the RO before a Decision 
Review Officer.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  The veteran 
also testified at a personal hearing which was held in 
September 2006 at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of direct service 
connection for a left knee disability has been submitted.  
Accordingly, the claim is reopened.  The Board further finds 
that additional development of the evidence is necessary 
prior to rendering a decision on the merits as to that issue.  
The issue of direct service connection for a left knee 
disability is therefore REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In the August 2003 rating decision, service connection for 
bulimia was denied.  The RO also determined that new and 
material evidence had been submitted to reopen a previously-
denied claim of service connection for a left ankle 
disability but that service connection remained denied for 
that disability.   The veteran expressed disagreement with 
those denials of service connection.  

In a November 2004 rating decision, service connection was 
granted for bulimia and a noncompensable (zero percent) 
disability rating was assigned effective December 12, 2002.  
Service connection was also granted for degenerative joint 
disease of the left ankle and a 10 percent disability rating 
was assigned effective December 12, 2002.  To the Board's 
knowledge, the veteran has not disagreed with the assigned 
ratings or their effective dates.  These matters have 
accordingly been resolved.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  

In a June 2005 rating decision, service connection was 
granted for anemia and gastroesophageal reflux disorder; 
noncompensable (zero percent) disability ratings were 
assigned for both disabilities effective December 30, 2004.  
An increased rating for service-connected tinnitus was 
denied.  In an October 2005 rating decision, service 
connection was denied for depression.  To the Board's 
knowledge, the veteran has not disagreed with those 
determinations.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Issue not developed

At the September 2006 hearing, the veteran raised the issue 
of service connection for a left knee disability, claimed as 
secondary to the service-connected left ankle disability.  
The issue of secondary service connection is one which is 
separate and distinct from the direct service connection 
claim which is being considered by the Board in this 
decision.  It is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability for 
VA purposes.

2.  In a July 1994 decision, the Board denied direct service 
connection for a left knee disability.

3.  The evidence received since the July 1994 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim for direct service connection for a left knee 
disability, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

2.  The Board's July 1994 decision denying direct service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

3.  The evidence received since the July 1994 Board decision 
is new and material, and the claim of entitlement to direct 
service connection for a left knee disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He also seeks to reopen the 
previously-denied claim of entitlement to direct service 
connection for a left knee disability, and for that claim to 
be granted.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

This standard does not apply to the claim to reopen.  The 
standard used to adjudicate that claim will be set out where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
January 2003, March 2003, and April 2005, which were 
specifically intended to address the requirements of the 
VCAA.  The April 2005 letter informed the veteran of the 
evidence necessary to establish service connection for 
bilateral hearing loss.  The March 2003 and April 2005 
letters told the veteran of the need to submit new and 
material evidence to reopen the claim of direct service 
connection for a left knee disability.  In the March 2003 and 
April 2005 letters, the RO also advised the veteran of what 
the evidence must show to establish direct service connection 
for a left knee disability.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in all of the VCAA letters to inform VA 
of medical evidence pertaining to his claimed disabilities.

Moreover, in the January 2003 and April 2005 VCAA letters, 
the veteran was informed that VA would provide medical 
examination or get a medical opinion if VA decided that it 
was necessary to make a decision on his claims.  [A VA 
audiological examination was conducted in May 2003.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies." January 2003 VCAA 
letter, page 1.  In the April 2005 VCAA letter, the veteran 
was advised that VA was responsible for getting relevant 
records from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  See the April 2005 VCAA letter, page 4.

In the January and March 2003 VCAA letters, the RO informed 
the veteran that he should submit any evidence himself that 
is not of record.  This request was unlimited; that is, it 
can reasonably be read to encompass any and all evidence in 
the veteran's possession.  In the April 2005 VCAA letter, 
moreover, the RO specifically informed the veteran to submit 
any evidence in his possession that pertained to his claims.  
The VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim of service connection for bilateral hearing loss 
was adjudicated by the RO in June 2003, after the January 
2003 VCAA letter.  Similarly, the claim of whether new and 
material evidence has been received which is sufficient to 
reopen the previously-denied claim of entitlement to direct 
service connection for a left knee disability was adjudicated 
by the RO in August 2003, after the March 2003 VCAA letter.  
Therefore, the timing of the VCAA notice is not at issue with 
regard to these claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1) is not at issue here.  Both claims were denied 
based on elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.  Elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for bilateral 
hearing loss and the reopening of the claim of direct service 
connection for a left knee disability.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  In any event, the RO addressed elements (4) and 
(5) in a March 2006 letter.  

Because the Board concludes below that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and that the claim for direct service 
connection for a left knee disability is reopened, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot because any 
deficiency in notice as to those two elements is not 
prejudicial at this juncture.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

It is clear that the veteran is amply aware of his 
responsibilities and those of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

With respect to the left-knee-disability claim, as alluded to 
above, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The Board concludes that the provisions of the VCAA have been 
complied with to the extent required to decide whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to direct service connection for a left knee 
disability.

As to the claim of service connection for bilateral hearing 
loss, the Board finds that all relevant evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained.  The evidence of record includes service 
medical records, VA medical records, and a report of a VA 
audiological examination, which will be described below.  
There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  

At his September 2006 hearing, the veteran's representative 
argued that the veteran should be afforded another VA 
audiological examination.  See hearing transcript, page 17.  
Where the record does not adequately reveal the current state 
of the claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) [where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination].  

Here, however, there is adequate evidence on which to 
determine whether the veteran currently has a hearing loss 
disability for VA purposes.  The report of the May 2003 VA 
examination contains findings regarding the relevant auditory 
thresholds and speech recognition scores.  At the September 
2006 hearing, the veteran acknowledged that his hearing had 
not been tested since 2003, but that his hearing loss had not 
worsened since such testing.  See the September 2006 hearing 
transcript, pages 4-5.  

The Board also notes that in January 2003 the veteran was 
advised to monitor his hearing sensitivity and contact a VA 
medical center if there were any changes in his hearing.  He 
was given a similar admonition at the May 2003 VA 
examination.  It does not appear that the veteran 
subsequently sought examination or treatment for hearing 
loss.  The conclusion which the Board has drawn is that the 
veteran's hearing has not worsened since 2003.  Thus, the 
current medical evidence of record is not stale.

As the Court has stated, VA's "duty to assist is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support the claim."  See Gobber v. Derwinski, 2 Vet. App. 
470, 477 (1992) [emphasis as in original]; see also Counts v. 
Brown, 6 Vet. App. 473, 478- 79 (1994).

Counts and Gobber make it clear that VA's duty to assist does 
not include obtaining evidence which does not currently 
exist.  If the veteran believed that another examination 
would add anything of value to the record, he was free to 
obtain such on his own.  See 38 U.S.C.A. § 5107(a) [a 
claimant has the responsibility to support a claim for 
benefits].  In that connection, the Board again notes that 
the veteran is an employee of the RO and appears to be 
familiar with the VA adjudication process.

As will be discussed below, the veteran's claim of 
entitlement to a left knee disability is being reopened and 
remanded for, inter alia, recent VA treatment records.  The 
Board is remanding that issue for additional treatment 
records because, unlike the hearing loss issue, there is in 
fact evidence that the veteran may have recently complained 
of left knee symptomatology to VA medical personnel.  See the 
September 2006 hearing transcript, page 16.  There is no 
indication that recent VA treatment records contain any 
audiological findings.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2006).  He has obtained the services of a 
representative.  He requested, and was accorded, personal 
hearings at the RO in July 2004 and September 2006 before a 
Decision Review Officer and the undersigned Veterans Law 
Judge, respectively.  Transcripts of these hearings are 
associated with his claims file.

Accordingly, the Board will proceed to a decision on the 
merits as to the appealed issues.



1. Entitlement to service connection for bilateral hearing 
loss.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley, 
supra.

Analysis

With respect to Hickson element (1), current disability, 
after a careful review of the record the Board has concluded 
that the veteran does not suffer from a hearing loss 
disability for VA purposes  [i.e., as is defined in 38 C.F.R. 
§ 3.385]

In September 2005, a VA hearing examination was conducted by 
a certified audiologist.  CNC speech recognition scores were 
100 percent bilaterally.  The audiometric examination showed 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
20
15
20
15
20

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent. The 
medical evidence of record fails to demonstrate any auditory 
threshold of 40 dB or greater and does not reflect three or 
more auditory thresholds of 26 dB or greater for either ear. 
CNC speech recognition is not less than 94 percent.

The Board notes that the veteran underwent audiological 
testing at a VA medical center in January 2003, but that 
numerical data from such testing is not of record.  However, 
the treatment record reflects that the veteran had "normal" 
hearing sensitivity bilaterally and that speech recognition 
scores were "excellent."  Moreover, the May 2003 VA 
examiner noted that there were no changes in the veteran's 
hearing status in comparison to the January 2003 testing.  
Accordingly, there is no evidence that the veteran had a 
hearing loss disability for VA purposes based on the January 
2003 testing.

As was alluded to in the Board's VCAA discussion above, there 
is no indication that the veteran has sought treatment for 
hearing loss.  Thus, there is no competent medical evidence 
of record which supports the claim.

It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  On that 
basis the claim fails.

The Board is aware of the veteran's and his spouse's 
contentions regarding the existence of hearing loss.  To the 
extent that the veteran and his spouse are contending that he 
now has a certain degree of hearing loss, the Board observes 
that he may not in fact have "perfect" hearing.  However, 
the question to be resolved is whether any hearing loss which 
is present constitutes a disability for VA purposes under 
38 C.F.R. § 3.385.  As discussed above, the medical evidence 
of record does not support that proposition.

To the extent that the veteran contends that he has hearing 
loss for VA purposes, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause or to 
otherwise comment on medical matters such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Moreover, as was alluded to in the Introduction section of 
this decision, the veteran is also service connected for 
tinnitus, and a 10 percent rating as been assigned for that 
disability.  The veteran is not competent to distinguish 
between any problems caused by hearing loss and those caused 
by tinnitus.  See Espiritu, supra.

To the extent that the veteran may be challenging the 
validity of 38 C.F.R. § 3.385 (2006), the Board notes that it 
is bound by VA regulations and has no authority to amend or 
ignore them.  See 38 U.S.C.A. § 7104(c) (West  2002).

The Board again wishes to make it clear that it does not 
dispute the veteran's contention that he has some hearing 
loss.  However, as explained above the level of hearing loss 
which is required to be considered disabling for VA purposes 
has not been met.  The veteran has been provided with ample 
opportunity to present evidence of hearing loss at a level 
considered to be disabling for VA purposes, including after 
being furnished with 38 C.F.R. § 3.385 in the November 2004 
Statement of the Case.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

The Board will briefly touch upon the remaining two Hickson 
elements.  In granting service connection for tinnitus, the 
RO has conceded in-service noise exposure.  Thus, element (2) 
is arguably met.  With respect to element (3), no competent 
medical nexus exists with respect to the claimed bilateral 
hearing loss.  It is clear that in the absence of a current 
diagnosis of bilateral hearing loss, a medical nexus opinion 
would be an impossibility.  

In summary, in the absence of Hickson elements (1) and (3), 
the Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The benefit sought on 
appeal is accordingly denied.



2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to direct service connection for a left knee 
disability.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), finally disallowed claims may be 
reopened when new and material evidence is presented or 
secured with respect to those claims

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in January 2003, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the Board decision in 
July 1994 included the veteran's service medical records from 
his two periods of active duty and a report of a May 1991 VA 
examination.

The veteran's service medical records reflect that in 
September 1987 he complained of a swollen left knee; the 
assessment was overuse syndrome.  On an April 1991 separation 
examination, the veteran reported a history of locking in the 
left knee in 1987.  A physical examination of the lower 
extremities was normal.

The report of the May 1991 VA examination reveals no 
diagnosis of a left knee disability.

The July 1994 Board decision

The July 1994 Board decision in essence denied the veteran's 
claim due to a lack of competent medical evidence of a 
current disability.
 
The veteran filed to reopen his claim in January 2003.  
Additional evidence which has been received since July 1994 
will be discussed below.



Analysis

Discussion

The veteran's claim of entitlement to service connection for 
a left knee disability was denied in July 1994 due to a lack 
of competent medical evidence of a current disability.  

Evidence added to the record since the denial includes a 
report of a January 1993 entrance examination for the United 
States Army Reserves and VA treatment records, which indicate 
that a left knee disability may exist.  In particular, the 
report of the January 1993 entrance examination for the 
Unites States Army Reserves shows a diagnosis of probably 
internal derangement of the left knee.  VA treatment records 
dated in December 2003 and February 2004 reveal an impression 
of possible chondromalacia versus osteochondral lesion.

The report of the January 1993 entrance examination and the 
December 2003 VA treatment record can be considered "new" 
in that they were not previously before the Board at the time 
of the July 1994 denial.  This evidence can be considered 
"material" because it does relate to unestablished fact 
which is necessary to substantiate the claim, specifically 
the existence of a current disability in the left knee.  See 
38 C.F.R. § 3.156 (2006).  These records are neither 
cumulative nor redundant of the evidence of record at the 
time of the July 1994 Board decision, and these records raise 
a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been submitted.  
The veteran's claim is therefore reopened.

Additional comments

As has been discussed above in connection with the VCAA, at 
this juncture the standard of review changes.  In addition, 
and significantly in this case, VA's duty to assist comes 
into play.  For reasons which will be expressed in greater 
detail below, the Board believes that a medical examination 
and nexus opinion must be obtained.

ORDER

Service connection for bilateral hearing loss is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened.  To that extent only, the appeal is allowed.

REMAND

The Board has reopened the veteran's claim of entitlement to 
service connection for a left knee disability.  After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board believes that this claim must be 
remanded for further evidentiary development.

Reasons for remand

VA treatment records

The veteran testified that he has recently complained of left 
knee symptomatology to VA medical personnel.  See the 
September 2006 hearing transcript, page 16.  The latest 
request for VA treatment records was completed in July 2005.  
Additional VA treatment records providing information 
regarding the current nature of the veteran's left knee 
disability may be available and should be obtained.  
See 38 U.S.C.A. § 5103A; see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

VA examination

In this case, there are service medical records indicating 
left knee problems.  As was discussed above, there is now of 
record medical evidence showing a possible left knee 
disability.  Under such circumstances, a medical examination 
and medical opinion are necessary in order to identify the 
nature and etiology of the veteran's claimed left knee 
disability.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain any all additional 
treatment records not already of record 
pertaining to the veteran from the VA 
Medical Center in Portland, Oregon 
(in particular from July 2005 to the 
present).  Efforts to obtain these 
records should be memorialized in the 
veteran's VA claims folder.  Any such 
treatment records so obtained should be 
associated with the claims folder.

2.  VBA must arrange for examination of 
the veteran in order to determine the 
existence and nature of any current left 
knee disability.  After examination of 
the veteran and review of the medical 
record, the examiner should provide an 
opinion as to whether the veteran's 
claimed left knee disability exists and 
if so is as least as likely as not 
related to his military service.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should review the record 
and readjudicate the veteran's claim for 
service connection for a left knee 
disability on a de novo basis.  If the 
decision is unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


